                                           Case 1:20-cv-01680-SKO Document 38 Filed 08/23/21 Page 1 of 13


                                      1   CALVIN E. DAVIS (SBN: 101640)
                                          cdavis@grsm.com
                                      2   AARON P. RUDIN (SBN 223004)
                                          arudin@grsm.com
                                      3   GORDON REES SCULLY MANSUKHANI, LLP
                                          633 West Fifth Street, 52nd Floor
                                      4   Los Angeles, CA 90071
                                          Telephone: (213) 576-5000
                                      5   Facsimile: (213) 680-4470

                                      6   Attorneys for Plaintiff and Counterdefendant
                                          GUARDIAN PROTECTION PRODUCTS, INC.
                                      7

                                      8                                 UNITED STATES DISTRICT COURT

                                      9                                EASTERN DISTRICT OF CALIFORNIA
                                     10

                                     11   GUARDIAN PROTECTION PRODUCTS,          )              Case No. 1:20-cv-01680-SKO
Gordon Rees Scully Mansukhani LLP




                                          INC., a Delaware corporation           )
 633 West Fifth Street, 52nd Floor




                                     12                                          )              STIPULATED PROTECTIVE ORDER
                                                                    Plaintiff,
      Los Angeles, CA 90071




                                                                                 )
                                     13                                          )              (Doc. 37)
                                                  v.                             )
                                     14                                                         Complaint filed November 24, 2020
                                          G.P.P., INC. d/b/a GUARDIAN INNOVATIVE )
                                     15   SOLUTIONS, a Pennsylvania corporation, )              Counterclaim filed February 22, 2021
                                                                                 )
                                     16                             Defendant.   )
                                                                                 )
                                     17                                          )
                                                                                 )
                                     18   AND RELATED COUNTERCLAIMS              )
                                                                                 )
                                     19
                                     20           IT IS HEREBY STIPULATED AND AGREED between the parties, by and through their

                                     21   undersigned counsel of record, that:

                                     22           WHEREAS, to expedite discovery and permit discovery to proceed without the delay

                                     23   occasioned by possible disputes regarding claims of confidentiality, the parties wish to produce

                                     24   documents and things subject to the protective provisions set forth below;

                                     25           WHEREAS, per Local Rule 141.1(c)(1) and (2), the parties anticipate that, given the

                                     26   nature of the claims and defenses in this action, discovery will likely include highly proprietary

                                     27   and sensitive business information, the disclosure of which poses a substantial risk of harm to the

                                     28   parties’ proprietary and financial interests, including: (i) financial records pertaining to the profit,

                                                                                     -1-
                                                                        STIPULATED PROTECTIVE ORDER
                                           Case 1:20-cv-01680-SKO Document 38 Filed 08/23/21 Page 2 of 13


                                      1   loss, sales, assets, debts, and other confidential information related to the performance of the

                                      2   parties; (ii) the operation and functioning of the parties’ manufacturing and distribution systems,

                                      3   such as internal assessments and reports analyzing performance of those systems, including

                                      4   potential problems and errors; (iii) trade secret and business strategy information pertaining to

                                      5   the parties’ product lines and marketing efforts, such as market analysis reports and

                                      6   communications on implementation and progress of business strategy; (iv) sensitive data

                                      7   regarding customers, potential customers, sales, and third-party business partners, such as data

                                      8   logs, customers’ personal information, and communications with existing and prospective

                                      9   clients; and (v) other proprietary technical or commercially sensitive information, such as the
                                     10   parties’ business strategies, plans, and processes, that is not otherwise available to the public and

                                     11   would be valuable to competitors in the industry;
Gordon Rees Scully Mansukhani LLP
 633 West Fifth Street, 52nd Floor




                                     12          WHEREAS, per Local Rule 141.1(c)(3), the parties believe that the Terms and
      Los Angeles, CA 90071




                                     13   Conditions set forth below should be entered by a court order, as opposed to a private agreement

                                     14   between or among the parties, because the terms herein will pertain solely to the production and

                                     15   use of discovery in this action, a protective order will set forth procedures by which the parties

                                     16   can expeditiously resolve confidentiality or privilege-related disputes before the Court, and such

                                     17   an order will govern potential discovery from third parties who would not otherwise be subject to

                                     18   a private agreement;

                                     19          WHEREAS, the parties’ disclosure of information in this action is made in reliance on
                                     20   the provisions of this Protective Order permitting the parties and third parties to designate

                                     21   documents, deposition and other testimony, information, and things as “CONFIDENTIAL” or

                                     22   “CONFIDENTIAL: ATTORNEYS’ EYES ONLY” as defined below, and thereby protect such

                                     23   designated information from unauthorized use or disclosure;

                                     24          NOW, THEREFORE, the parties hereby agree to the Terms and Conditions set forth

                                     25   below, and entry by the Court of this Protective Order.

                                     26                                      TERMS AND CONDITIONS
                                     27          1.      The terms and conditions of this Protective Order shall be applicable to and shall

                                     28   govern all information, documents and tangible things, regardless of medium or format,

                                                                                    -2-
                                                                       STIPULATED PROTECTIVE ORDER
                                           Case 1:20-cv-01680-SKO Document 38 Filed 08/23/21 Page 3 of 13


                                      1   produced during the course of discovery in this action, whether in response to a request,

                                      2   voluntarily, or pursuant to a rule, order, or other requirement (“Discovery Materials”).

                                      3          2.         “Confidential Information” as used herein means any information in any of the

                                      4   Discovery Material that is designated as “CONFIDENTIAL” or “CONFIDENTIAL:

                                      5   ATTORNEYS’ EYES ONLY” by one or more of the parties to this action or a third party

                                      6   responding to a subpoena served in this action (referred to as the “Designating Party”).

                                      7          3.         Confidential Information shall not be used or disclosed for any purpose other than

                                      8   the prosecution, defense, appeal or settlement of this action. Any use of such information for

                                      9   any other purpose, or any disclosure of such information to anyone not authorized under this
                                     10   Protective Order, is expressly prohibited and would constitute a material breach of this Order.

                                     11          4.         Any party to this action or third party that produces Discovery Materials in this
Gordon Rees Scully Mansukhani LLP
 633 West Fifth Street, 52nd Floor




                                     12   action may designate such material as “CONFIDENTIAL” which it believes, in good faith,
      Los Angeles, CA 90071




                                     13   contains information that, if disclosed, would cause injury to its business or business

                                     14   relationships with others; that contain trade secrets or other confidential and non-public research,

                                     15   development or commercial information; that contain non-public personal information; or that

                                     16   contain other information for which a good faith claim of the need for protection from disclosure

                                     17   can be made under the Federal Rules of Civil Procedure or other applicable law.

                                     18          5.         Any party to this action or third party that produces Discovery Materials in this

                                     19   action may designate such material as “CONFIDENTIAL: ATTORNEYS’ EYES ONLY”if it
                                     20   believes, in good faith, that (i) the material contains or reflects confidential information that

                                     21   comprises highly sensitive technical, business or research information regarding products or

                                     22   services, and (ii) the information is so commercially sensitive that disclosure to the opposing

                                     23   party is likely to cause competitive harm to the Designating Party.

                                     24          6.         The Designating Party shall not designate as Confidential Information any

                                     25   documents or things that are known by the Designating Party to be available to members of the

                                     26   general public.
                                     27          7.         Hardcopy or electronic documents that any party or third party wishes to

                                     28   designate as Confidential Information in this action shall be marked by placing the legend

                                                                                      -3-
                                                                         STIPULATED PROTECTIVE ORDER
                                           Case 1:20-cv-01680-SKO Document 38 Filed 08/23/21 Page 4 of 13


                                      1   “CONFIDENTIAL” or “CONFIDENTIAL: ATTORNEYS’ EYES ONLY” as applicable on

                                      2   each page of the document.

                                      3          8.      Electronically stored information in any form (including embedded data and

                                      4   metadata), whether oral, audio and/or visual (collectively, “Electronic Data”) that any party or

                                      5   third party wishes to designate as Confidential Information in this action shall be marked by

                                      6   designating the Electronic Data as “CONFIDENTIAL” or “CONFIDENTIAL: ATTORNEYS’

                                      7   EYES ONLY” in a cover letter accompanying the production of the Electronic Data. Where

                                      8   feasible, counsel for the Producing Party shall also mark the disk, tape or other electronic media

                                      9   on which the Electronic Data is produced with the appropriate designation. If a Party reduces
                                     10   “CONFIDENTIAL” or “CONFIDENTIAL: ATTORNEYS’ EYES ONLY” Electronic Data to

                                     11   hardcopy form, it shall mark the hardcopy with the appropriate designation. Whenever any
Gordon Rees Scully Mansukhani LLP
 633 West Fifth Street, 52nd Floor




                                     12   Confidential Information Electronic Data is copied, all copies shall be marked with the
      Los Angeles, CA 90071




                                     13   appropriate designation.

                                     14          9.      Deposition transcripts, or portions thereof, may be designated

                                     15   “CONFIDENTIAL” or “CONFIDENTIAL: ATTORNEYS’ EYES ONLY” (a) during the

                                     16   deposition, in which case the designated testimony shall be identified by page number in an

                                     17   index appearing at the end of the transcript; or (b) after the conclusion of the deposition, within

                                     18   ten (10) days of receipt of the final deposition transcript, by written notice to counsel of record

                                     19   for all parties. The entire deposition transcript shall be treated as “CONFIDENTIAL:
                                     20   ATTORNEYS’ EYES ONLY” for ten (10) days after receipt of the final deposition transcript by

                                     21   counsel unless the Designating Party has earlier indicated a different designation. The front page

                                     22   of any deposition containing Confidential Information shall be marked by the court reporter as

                                     23   follows: “CONTAINS CONFIDENTIAL INFORMATION.” The Designating Party shall have

                                     24   the right to have all persons except the deponent and his or her counsel, counsel of record for the

                                     25   named parties, the court reporter, and such other persons as are permitted under Paragraphs 10

                                     26   and 11 below, excluded from a deposition, or any portion thereof, as appropriate, before the
                                     27   taking therein of testimony that the Designating Party designates as Confidential Information.

                                     28          10.     Absent written consent from the Designating Party or unless otherwise directed

                                                                                     -4-
                                                                        STIPULATED PROTECTIVE ORDER
                                           Case 1:20-cv-01680-SKO Document 38 Filed 08/23/21 Page 5 of 13


                                      1   by the Court, and subject to the provisions herein, information designated as “CONFIDENTIAL”

                                      2   shall not be provided, shown, made available, or communicated in any way to any person or

                                      3   entity with the exception of:

                                      4                  a. Outside attorneys for a Party receiving Discovery Materials (referred to as a

                                      5                       “Receiving Party”), and any staff, assistants, clerical employees, and

                                      6                       information technology employees working under the direct supervision of

                                      7                       such counsel;

                                      8                  b.   Officers and employees of a Receiving Party, and any person assisting such

                                      9                       officers and employees, where the review of such “CONFIDENTIAL”
                                     10                       materials or information is reasonably necessary and in connection with the

                                     11                       prosecution, defense, appeal or settlement of this action;
Gordon Rees Scully Mansukhani LLP
 633 West Fifth Street, 52nd Floor




                                     12                  c. The Court and its staff in connection with the Court’s administration and
      Los Angeles, CA 90071




                                     13                       adjudication of this action;

                                     14                  d. Any outside expert or consultant to whom it is necessary to disclose

                                     15                       Confidential Information for purposes of assisting in, or consulting with

                                     16                       respect to, this litigation and who have executed the Declaration of

                                     17                       Compliance attached hereto as Exhibit A; and

                                     18                  e. Court reporters, interpreters, translators, copy services, graphic support

                                     19                       services, document imaging services, and database/coding services retained by
                                     20                       counsel, for the purpose of assisting in this action and who have executed the

                                     21                       attached Declaration of Compliance.

                                     22          11.     Absent written consent from the Designating Party or unless otherwise directed

                                     23   by the Court, and subject to the provisions herein, information designated as “CONFIDENTIAL:

                                     24   ATTORNEYS’ EYES ONLY” shall not be provided, shown, made available, or communicated

                                     25   in any way to any person or entity with the exception of:

                                     26                  a. Outside attorneys working on this action for a Receiving Party, and any staff,
                                     27                       assistants, clerical employees, and information technology employees working

                                     28                       under the direct supervision of such counsel;

                                                                                       -5-
                                                                          STIPULATED PROTECTIVE ORDER
                                           Case 1:20-cv-01680-SKO Document 38 Filed 08/23/21 Page 6 of 13


                                      1                  b. The Court and its staff in connection with the Court’s administration and

                                      2                       adjudication of this action;

                                      3                  c. Any outside expert or consultant to whom it is necessary to disclose

                                      4                       Confidential Information for purposes of assisting in, or consulting with

                                      5                       respect to, this litigation and who have executed the attached Declaration of

                                      6                       Compliance; and

                                      7                  d. Court reporters, interpreters, translators, copy services, graphic support

                                      8                       services, document imaging services, and database/coding services retained by

                                      9                       counsel, for the purpose of assisting in this action and who have executed the
                                     10                       attached Declaration of Compliance.

                                     11          12.     Any person receiving Confidential Information or any Discovery Materials
Gordon Rees Scully Mansukhani LLP
 633 West Fifth Street, 52nd Floor




                                     12   containing such information, shall take reasonable care to ensure that the information is not
      Los Angeles, CA 90071




                                     13   communicated or disclosed to anyone not authorized by Paragraphs 10 and 11 above to receive

                                     14   such information.

                                     15          13.     Counsel for each party shall maintain a file containing the Declarations of

                                     16   Compliance (in the form of Exhibit A) executed by each person to whom disclosure of

                                     17   Confidential Information is made by such counsel and who is required to sign such Declaration

                                     18   pursuant to Paragraphs 10 and 11 above.

                                     19          14.     The designation of any document as “CONFIDENTIAL” or “CONFIDENTIAL:
                                     20   ATTORNEYS’ EYES ONLY” shall not preclude any party from showing that document to any

                                     21   person (a) who appears as the author or as a recipient on the face of the document; (b) who has

                                     22   been identified by the Designating Party as having been provided with the document; (c) who is

                                     23   a current employee or representative of the Designating Party called as a witness for deposition,

                                     24   hearing or trial in this action; or (d) who is a former employee or representative of the

                                     25   Designating Party called as a witness for deposition, hearing, or trial in this action and who had

                                     26   access to the document at the time employed by the Designating Party, if such access is apparent
                                     27   from the face of the document or confirmed by testimony.

                                     28          15.     Nothing in this Protective Order shall be deemed to preclude legal counsel for a

                                                                                     -6-
                                                                        STIPULATED PROTECTIVE ORDER
                                           Case 1:20-cv-01680-SKO Document 38 Filed 08/23/21 Page 7 of 13


                                      1   Receiving Party from having high-level discussions with their client about the legal implications

                                      2   of any Discovery Material designated as “CONFIDENTIAL: ATTORNEYS’ EYES ONLY.”

                                      3           16.    Nothing in this Protective Order shall affect the right of any Designating Party to

                                      4   maintain its own documents as it chooses, or to disclose or use for any purpose the documents or

                                      5   information produced and designated by it as “CONFIDENTIAL” or “CONFIDENTIAL:

                                      6   ATTORNEYS’ EYES ONLY,” subject to the right of a party to seek, where appropriate,

                                      7   removal of the “CONFIDENTIAL” or “CONFIDENTIAL: ATTORNEYS’ EYES ONLY”

                                      8   designation of such documents or information as a result of such disclosure or use.

                                      9           17.    Nothing in this Protective Order shall limit or affect the rights of any party to use
                                     10   or disclose any information or thing that has not been obtained through, or derived as a result of,

                                     11   this action.
Gordon Rees Scully Mansukhani LLP
 633 West Fifth Street, 52nd Floor




                                     12           18.    Compliance with this Protective Order shall not be construed in any way as an
      Los Angeles, CA 90071




                                     13   admission or agreement by any party that the designated disclosure constitutes or contains any

                                     14   trade secret or confidential information of any other party or witness. No party to this action

                                     15   shall be obligated to challenge the propriety of any “CONFIDENTIAL” or “CONFIDENTIAL:

                                     16   ATTORNEYS’ EYES ONLY” designation by any other party or witness, and failure to do so

                                     17   shall not constitute a waiver or in any way preclude a subsequent challenge in this or any other

                                     18   action to the propriety of such designations.

                                     19           19.    Any party objecting to the designation of any information as “CONFIDENTIAL”
                                     20   or “CONFIDENTIAL: ATTORNEYS’ EYES ONLY” must give counsel for the Designating

                                     21   Party written notice of the objection and its reasons for the objection, and the parties shall

                                     22   attempt in good faith to resolve their differences. Failing resolution, the Designating Party may

                                     23   file a motion with the Court requesting that the designations be maintained. In any such motion,

                                     24   the Designating Party shall bear the burden of proving that the challenged Discovery Materials

                                     25   were appropriately designated pursuant to this Protective Order and the Federal Rules of Civil

                                     26   Procedure. Until the Court rules on the motion, the material shall be treated as designated in
                                     27   accordance with this Order. If the Designating Party does not file a motion within 21 days of the

                                     28   initial notice of challenge or within 14 days of the parties agreeing that the meet and confer

                                                                                     -7-
                                                                        STIPULATED PROTECTIVE ORDER
                                           Case 1:20-cv-01680-SKO Document 38 Filed 08/23/21 Page 8 of 13


                                      1   process will not resolve their dispute, whichever is earlier, then the designation is modified as

                                      2   requested by the party challenging the designation.

                                      3          20.     Production of any Discovery Materials without a designation of

                                      4   “CONFIDENTIAL” or “CONFIDENTIAL: ATTORNEYS’ EYES ONLY” shall not in and of

                                      5   itself be deemed a waiver of any party’s claim of confidentiality as to such matter. The initial

                                      6   failure to designate Discovery Materials in accordance with this Protective Order shall not

                                      7   preclude any party or third party, at a later date, from designating such materials

                                      8   “CONFIDENTIAL” or “CONFIDENTIAL: ATTORNEYS’ EYES ONLY.” A party or third

                                      9   party may, by written notice to counsel of record for the Receiving Party or Parties, designate
                                     10   previously produced Discovery Materials as Confidential Information. Upon receipt of such

                                     11   notice, the Receiving Party shall thereafter treat the Discovery Materials in accordance with the
Gordon Rees Scully Mansukhani LLP
 633 West Fifth Street, 52nd Floor




                                     12   new designation, shall restrict the disclosure or use of such material to those persons qualified
      Los Angeles, CA 90071




                                     13   under this Protective Order, and, if such material has previously been disclosed to persons not

                                     14   qualified under this Protective Order, shall take reasonable steps to obtain all such previously

                                     15   disclosed Confidential Information and advise such persons of the designation of confidentiality.

                                     16   If the Discovery Materials were originally produced in hard-copy format, the Designating Party

                                     17   shall supply, at its own cost, replacement pages containing the new designation of

                                     18   confidentiality.

                                     19          21.     The inadvertent production or disclosure of any document or communication that
                                     20   is subject to an attorney-client, attorney work product, or other privilege will not be deemed a

                                     21   waiver of such privilege, provided that the party entitled to assert such privilege notifies the

                                     22   parties to whom such inadvertent disclosure or production was made promptly upon discovery of

                                     23   such inadvertent disclosure.

                                     24          22.     Within 14 days of receiving the notice of inadvertent production, the Receiving

                                     25   Party may move the Court for an order that such Discovery Material is not protected from

                                     26   disclosure by any privilege, law, or doctrine and may submit the Discovery Material at issue to
                                     27   the Court for filing under seal in connection with that motion. In any such motion, the

                                     28   Designating Party shall bear the burden of proving that the challenged Discovery Materials are

                                                                                      -8-
                                                                         STIPULATED PROTECTIVE ORDER
                                           Case 1:20-cv-01680-SKO Document 38 Filed 08/23/21 Page 9 of 13


                                      1   subject to an attorney-client, attorney work product, or other privilege. The Receiving Party

                                      2   shall not assert waiver due to the inadvertent production as a ground for such motion. While the

                                      3   motion is pending, the Receiving Party shall not use or disseminate the challenged Discovery

                                      4   Material for any purpose other than such motion.

                                      5          23.     In the event that either (a) the party who has been notified of an inadvertent

                                      6   production of protected Discovery Materials declines to file a motion with the Court challenging

                                      7   the claim that the Discovery Materials are protected from disclosure, or (b) the Court determines

                                      8   that the Discovery Materials are protected from disclosure, then the Receiving Party shall: (i)

                                      9   promptly destroy the Discovery Material (or redact the protected portions of the Discovery
                                     10   Material in the event that the entire Discovery Material is not claimed or found to be protected

                                     11   from disclosure) and all copies thereof; (ii) permanently delete any electronic versions of the
Gordon Rees Scully Mansukhani LLP
 633 West Fifth Street, 52nd Floor




                                     12   Discovery Material from any data source, or any database it maintains; (iii) retrieve all paper
      Los Angeles, CA 90071




                                     13   copies of the Discovery Material provided to any third parties, including experts and consultants;

                                     14   (iv) retrieve from third parties all electronic copies contained on physical storage media where

                                     15   practicable, or if not, direct that any such electronic versions be permanently deleted; (v) destroy

                                     16   portions of any notes that reveal the substance of the protected information; and (vi) make no

                                     17   further use of the protected information. In the event that only a portion of the Discovery

                                     18   Material is claimed or found to be protected from disclosure, the party claiming protection shall

                                     19   produce a new version of that material with such information redacted.
                                     20          24.     In the event that a party wishes to use any Confidential Information, or any

                                     21   document containing or making reference to the contents of such information, in any pleading or

                                     22   document filed with the Court, such pleading or document shall be filed under seal pursuant to

                                     23   the Local Civil Rules. The Clerk of the Court is directed to maintain under seal all documents

                                     24   and information filed under seal with the Court in connection with this litigation, unless and until

                                     25   such time as the Court orders otherwise or denies permission to file under seal.

                                     26          25.     A courtesy copy of any document that is filed under seal and that is specifically
                                     27   intended for review by the Court may be hand delivered to the Court without waiving or

                                     28   diminishing in any way the protections of this Protective Order. Any such courtesy copy shall be

                                                                                    -9-
                                                                       STIPULATED PROTECTIVE ORDER
                                          Case 1:20-cv-01680-SKO Document 38 Filed 08/23/21 Page 10 of 13


                                      1   prominently marked “CONFIDENTIAL – FILED UNDER SEAL AND CONTAINS

                                      2   INFORMATION SUBJECT TO A PROTECTIVE ORDER.”

                                      3          26.     The disclosure of Confidential Information covered by this Protective Order,

                                      4   whether pursuant to compelled discovery or otherwise, shall not constitute a waiver of any trade

                                      5   secret or any intellectual property, proprietary, or other rights to or in such information. If any

                                      6   person or entity receiving Confidential Information is subpoenaed in another action or

                                      7   proceeding, served with a document demand, or otherwise requested to provide material covered

                                      8   by this Protective Order, and such subpoena, document demand, or request seeks material which

                                      9   was produced or designated as “CONFIDENTIAL” or “CONFIDENTIAL: ATTORNEYS’
                                     10   EYES ONLY,” the person receiving the subpoena, document demand, or request shall give

                                     11   written notice promptly (no more than five (5) business days after receipt) to counsel for the
Gordon Rees Scully Mansukhani LLP
 633 West Fifth Street, 52nd Floor




                                     12   Designating Party and shall, to the extent permitted by law, withhold production of the material
      Los Angeles, CA 90071




                                     13   until any dispute relating to the production of such material is resolved.

                                     14          27.     Unless otherwise agreed to in writing by an attorney of record for the Designating

                                     15   Party, within ninety days of the final adjudication (including any appellate proceedings) or other

                                     16   final disposition of this action, all persons listed in Paragraphs 10 and 11 above, with the

                                     17   exception of Paragraphs 10(c) and 11(b), who received any materials containing information

                                     18   designated as “CONFIDENTIAL” or “CONFIDENTIAL: ATTORNEYS’ EYES ONLY” shall,

                                     19   at the election of the Designating Party, either (a) assemble and return all Confidential materials
                                     20   in its possession, including all copies thereof, to the Designating Party, or (b) certify in writing

                                     21   that all such material has been destroyed. If returned, the Designating Party shall acknowledge

                                     22   in writing the receipt of any returned material. Counsel of record shall make reasonable efforts

                                     23   to ensure that any experts, consultants, and outside legal vendors it has retained abide by this

                                     24   provision.

                                     25          28.     Notwithstanding the foregoing paragraph, outside counsel for the parties shall be

                                     26   entitled to retain court papers, deposition and trial transcripts, attorney work product, and all
                                     27   exhibits to any of the foregoing that reflect or contain Confidential Information, provided that

                                     28   such outside counsel, and employees of such outside counsel, shall maintain the confidentiality

                                                                                     -10-
                                                                        STIPULATED PROTECTIVE ORDER
                                          Case 1:20-cv-01680-SKO Document 38 Filed 08/23/21 Page 11 of 13


                                      1   thereof and shall not disclose any such information to any person except pursuant to Paragraph

                                      2   26 or the written consent of the Designating Party.

                                      3          29.     Nothing in this Protective Order shall be deemed to limit, prejudice, or waive any

                                      4   right of any party or person (a) to resist or compel discovery with respect to, or to seek to obtain

                                      5   additional or different protection for, material claimed to be protected work product or privileged

                                      6   under applicable law, material as to which a party claims a legal obligation not to disclose, or

                                      7   material not required to be provided pursuant to applicable law; (b) to seek to modify or obtain

                                      8   relief from any aspect of this Protective Order; (c) to object to the use, relevance or admissibility

                                      9   at trial or otherwise of any material, whether or not designated in whole or in part as Confidential
                                     10   Information governed by this Protective Order; or (d) otherwise to require that discovery be

                                     11   conducted according to governing laws and rules.
Gordon Rees Scully Mansukhani LLP
 633 West Fifth Street, 52nd Floor




                                     12          30.     This Protective Order shall not prevent a party from applying to the Court for
      Los Angeles, CA 90071




                                     13   further or additional protective orders or to modify the provisions of this Order.

                                     14          31.     The undersigned will treat Discovery Materials that are designated by a third

                                     15   party as Confidential Information in accordance with the terms and conditions of this Protective

                                     16   Order regardless of whether the third party is or becomes a signatory to the Order.

                                     17          32.     Any party serving a subpoena in this action on a non-party shall include with the

                                     18   subpoena a copy of this Protective Order.

                                     19          33.     The confidentiality obligations imposed by this Protective Order, and this Court’s
                                     20   jurisdiction over disputes relating to this Protective Order, shall survive termination of this action

                                     21   and shall remain in effect unless otherwise expressly ordered by the Court.

                                     22                                             *       *       *

                                     23

                                     24

                                     25

                                     26
                                     27

                                     28

                                                                                     -11-
                                                                        STIPULATED PROTECTIVE ORDER
                                          Case 1:20-cv-01680-SKO Document 38 Filed 08/23/21 Page 12 of 13


                                      1                                             EXHIBIT A

                                      2                                UNITED STATES DISTRICT COURT

                                      3                               EASTERN DISTRICT OF CALIFORNIA

                                      4   GUARDIAN PROTECTION PRODUCTS,          )            CASE NO. 1:20-CV-01680-DAD-SKO
                                          INC., a Delaware corporation           )
                                      5                                          )            DECLARATION OF COMPLIANCE
                                                                    Plaintiff,   )            WITH PROTECTIVE ORDER
                                      6
                                                                                 )
                                                  vs.                            )            Complaint filed November 24, 2020
                                      7                                                       Counterclaim filed February 22, 2021
                                          G.P.P., INC. d/b/a GUARDIAN INNOVATIVE )
                                      8   SOLUTIONS, a Pennsylvania corporation, )
                                                                                 )
                                      9                             Defendant.   )
                                                                                 )
                                     10                                          )
                                                                                 )
                                     11   AND RELATED COUNTERCLAIMS
Gordon Rees Scully Mansukhani LLP




                                                                                 )
 633 West Fifth Street, 52nd Floor




                                     12                                          )
      Los Angeles, CA 90071




                                     13          I hereby certify my understanding that Discovery Material designated as
                                     14   “CONFIDENTIAL” or “CONFIDENTIAL: ATTORNEYS’ EYES ONLY” is being provided to
                                     15   me pursuant to the terms and restrictions of the Protective Order entered in this action by the
                                     16   United States District Court for the Eastern District of California (the “Court”) on
                                     17   ______________, 2021 (the “Protective Order”). I have read and understand the terms of the
                                     18   Protective Order and I agree to be fully bound by them. I understand that any violations of the
                                     19   terms and conditions of the Protective Order may be regarded as contempt of court. I hereby
                                     20   submit to the jurisdiction of the Court for the purposes of enforcement of this Protective Order.
                                     21          I declare under penalty of perjury pursuant to 28 U.S.C. § 1746 that the foregoing is
                                     22   true and correct. Executed this ____ day of ____________________, ______.
                                     23

                                     24                                                                ______________________________
                                     25

                                     26
                                     27

                                     28

                                                                                    -12-
                                                                       STIPULATED PROTECTIVE ORDER
                                            Case 1:20-cv-01680-SKO Document 38 Filed 08/23/21 Page 13 of 13


                                        1   STIPULATED AND AGREED TO BY ALL PARTIES:

                                        2
                                             Dated: August 23, 2021                          GORDON REES SCULLY MANSUKHANI,
                                        3                                                    LLP
                                        4
                                                                                               By:    /s/ Aaron P. Rudin
                                        5                                                             Calvin E. Davis
                                                                                                      Aaron P. Rudin
                                        6                                                             Attorneys for Plaintiff and Counter-
                                                                                                      defendant GUARDIAN PROTECTION
                                        7                                                             PRODUCTS, INC.
                                        8

                                        9
                                       10   Dated: August 23, 2021                          WILSON SONSINI GOODRICH & ROSATI
                                       11                                                   Professional Corporation
  Gordon Rees Scully Mansukhani LLP
   633 West Fifth Street, 52nd Floor




                                       12                                                   By:      /s/ Dylan J. Liddiard
        Los Angeles, CA 90071




                                                                                                     Dylan J. Liddiard
                                       13
                                                                                                     Attorneys for Defendant and Counter-
                                       14                                                            claimant G.P.P., INC. d/b/a GUARDIAN
                                                                                                     INNOVATIVE SOLUTIONS
                                       15

                                       16                                                   ORDER
                                       17            The parties’ above Stipulated Protective Order (Doc. 37) is hereby approved. All requests
                                       18   for sealing of confidential materials must comply with Local Rule 141 as confidential materials
                                       19   will not automatically be subject to sealing.
                                       20

                                       21   IT IS SO ORDERED.

                                       22   Dated:     August 23, 2021                                   /s/ Sheila K. Oberto               .
                                       23                                                         UNITED STATES MAGISTRATE JUDGE

                                       24

                                       25

                                       26
                                       27

                                       28
1227030/60033257v.1



                                                                                      -13-
                                                                         STIPULATED PROTECTIVE ORDER
